2.	The preliminary amendments filed July 12, 2021 and April 16, 2021 appear to have identical signatures.  Accordingly, the signatures appear to be electronic reproductions of a handwritten signature.  As such, the amendments are not personally signed original documents, or reproductions of personally signed original documents, as set forth in 37 CFR 1.4(d)(1).  See also MPEP 502.02(I), page 500-17, sentence bridging columns 1 and 2 (Rev. 10.2019, June 2020).  Further, the “signatures” were not inserted between forward slash marks as set forth in 37 CFR 1.4(d)(2).  
	Applicant is required either to re-submit properly signed copies of both documents identified above, or else to ratify each of documents.  See MPEP 502.02(IV) and 714.01(a).
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 29, 2021